Exhibit 10.3

WYETH

DEFERRED STOCK UNIT AWARD AGREEMENT

UNDER THE WYETH 2006 NON-EMPLOYEE

DIRECTOR STOCK INCENTIVE PLAN

 

[Name and Address of Grantee] (the

“Grantee”)

  

DATE OF GRANT:

   NUMBER OF DEFERRED STOCK UNITS: 1,200

1.     Grant of Deferred Stock Unit Award. Wyeth, a Delaware corporation (the
“Company”), pursuant to its 2006 Non-Employee Director Stock Incentive Plan (the
“Plan”), hereby grants the Grantee the number of Deferred Stock Units specified
above (the “Deferred Stock Unit Award”). Each Deferred Stock Unit shall
represent the right to receive one share of Stock subject to the terms and
conditions set forth herein, as well as all of the terms and conditions of the
Plan, all of which are incorporated herein in their entirety. Capitalized terms
not defined herein shall have the meaning ascribed to them in the Plan. In the
event of a conflict or inconsistency between the terms and provisions of the
Plan and the provisions of this Deferred Stock Unit Award Agreement (this
“Agreement”), the Plan shall govern and control.

2.     Vesting Schedule. Subject to the Grantee’s continued Board Membership
through the applicable vesting date, the Deferred Stock Unit Award shall become
fully vested on the date that is twelve (12) months and thirty (30) days
following the Date of Grant; provided, however, that no portion of the Deferred
Stock Unit Award shall become vested prior to the date upon which the Grantee
has completed two years of continuous Board Membership following the Grantee’s
election to the Board. Notwithstanding the foregoing, and subject to applicable
laws, the Deferred Stock Unit Award shall become immediately vested upon the
occurrence of a Change in Control as provided in Section 13 hereof.

3.     Accelerated Vesting and Forfeiture of Deferred Stock Unit Award Upon
Termination of Board Membership. In the event that the Grantee’s Board
Membership is terminated on account of the Grantee’s death or Disability, and if
the Grantee has completed at least two years of continuous Board Membership, all
unvested Deferred Stock Units held by the Grantee as of such termination date
shall immediately become fully vested. In the event that the Grantee’s Board
Membership is terminated for any other reason, all unvested Deferred Stock Units
held by the Grantee as of such termination date shall immediately expire and be
forfeited without further consideration to the Grantee.

4.     Distribution Election. Within thirty (30) days following the Date of
Grant, the Grantee shall file an initial Distribution Election Form, in the form
attached hereto as Exhibit A (the “Distribution Election Form”), with the
Company indicating whether the distribution of the Deferred Stock Unit Award
upon the termination of the Grantee’s Board Membership is to be made in a lump
sum or in a series of 2 to 10 substantially equal annual installments. If the



--------------------------------------------------------------------------------

Grantee fails to file a timely Distribution Election Form, the Deferred Stock
Unit Award, by default, shall be distributed in a lump sum upon the termination
of the Grantee’s Board Membership. The Initial Election (or the Default
Election, if applicable) shall be a standing election and shall apply to the
Deferred Stock Unit Award granted under this Agreement and, unless such standing
election is modified, to all of the Grantee’s subsequent Deferred Stock Unit
Awards. The Grantee may elect to change the form of payment for any future
Deferred Stock Unit Award by filing a Distribution Election Modification Form,
in the form attached hereto as Exhibit B, with the Company. A Distribution
Election Modification Form must be filed no later than December 31, or such
earlier date prescribed by the Committee, of the year prior to the year in which
the Deferred Stock Unit Award with respect to which the modification shall be
effective is granted. Any such Distribution Election Modification Form shall
apply to all of the Grantee’s Deferred Stock Unit Awards granted in calendar
years subsequent to the filing of such election, unless and until a new
Distribution Election Modification Form is filed with the Company.

5.     Deferred Unit Account. On the Date of Grant, the Company shall establish
a Deferred Unit Account for the Grantee and shall credit such newly established
Deferred Unit Account with the number of Deferred Stock Units attributable to
the Deferred Stock Unit Award.

6.     Contribution of Stock to Trust. On the Date of Grant, the Company shall
contribute to the Trust for the benefit of the Grantee a number of shares of
Stock equal to the number of Deferred Stock Units granted to the Grantee
pursuant to the Deferred Stock Unit Award. The Company shall instruct the
Trustee to establish a Deferred Stock Account for the Grantee and allocate the
number of shares of Stock attributable to the Deferred Stock Unit Award to such
newly established Deferred Stock Account. Stock held in the Deferred Stock
Account (including, without limitation, Dividend Equivalents) shall be subject
to vesting to the same extent that the Deferred Stock Unit Award is subject to
vesting. Upon forfeiture of all or a portion of the Deferred Stock Unit Award as
provided in Section 3 above, the corresponding number of shares of Stock held in
the Deferred Stock Account shall be forfeited and returned to the Company.

7.     Dividend Equivalents. The Company shall withhold cash dividends payable
on the shares of Stock held in the Trust and, on each date that cash dividends
are otherwise payable to the holders of Stock, the Company shall credit the
Dividend Equivalents to the Grantee’s Deferred Unit Account. From time to time,
the Company shall deduct the value of full and/or fractional shares of Stock, as
determined by the Committee, from the Grantee’s Deferred Unit Account and
contribute such full and/or fractional shares of Stock to the Grantee’s Deferred
Stock Account in the Trust. Dividend Equivalents and shares of Stock
attributable to Dividend Equivalents shall be subject to forfeiture in the same
manner as the Deferred Stock Unit Award.

8.     Payment of Deferred Stock Unit Awards. The shares of Stock attributable
to this Deferred Stock Unit Award (including shares attributable to Dividend
Equivalents) shall be held in the Trust until the termination of the Grantee’s
Board Membership. Following the termination of the Grantee’s Board Membership,
the shares of Stock held in the Grantee’s Deferred Stock Account attributable to
the vested Deferred Stock Units granted hereunder shall be distributed by the
Trustee to the Grantee, or the Grantee’s estate or beneficiary, as applicable,
in the event of the Grantee’s death, in a lump sum or in a series of annual
installments (net of

 

2



--------------------------------------------------------------------------------

applicable taxes, if any), as elected by the Grantee pursuant to the Grantee’s
Distribution Election Form or Default Election, as applicable. If the vesting of
the Deferred Stock Unit Award is accelerated on account of the Grantee’s death
or Disability, the shares of Stock attributable to this Deferred Stock Unit
Award shall be distributed in a lump sum to the Grantee’s estate or beneficiary,
as applicable, disregarding the election to have such distribution made in a
series of annual installments, as soon as practicable following such
acceleration, but in no event later than two and one-half months following the
end of the year of such acceleration.

9.     No Right to Board Membership. This Agreement does not confer upon the
Grantee any right to remain a member of the Board, nor confer any obligation on
the part of the Company or the Board to nominate the Grantee for re-election by
the Company’s stockholders.

10.     Non-Transferability. The Deferred Stock Unit Award may not be assigned
or transferred, pledged or sold prior to its delivery to the Grantee or, in the
case of the Grantee’s death, to the Grantee’s legal representative or legatee or
such other person designated by an appropriate court; provided, however, that
the transfer of the Deferred Stock Unit Award for estate planning purposes shall
be allowed in accordance with applicable law.

11.     Government and Other Regulations. The obligation of the Company to make
payment of Awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by governmental agencies as may be
required. Notwithstanding any terms or conditions of any Award to the contrary,
the Company shall be under no obligation to offer to sell or to sell and shall
be prohibited from offering to sell or selling any shares of Stock pursuant to
an Award unless such shares have been properly registered for sale pursuant to
the Securities Act with the Securities and Exchange Commission or unless the
Company has received the advice of counsel, satisfactory to the Company, that
such shares may be offered or sold without such registration pursuant to an
available exemption therefrom and the terms and conditions of such exemption
have been fully complied with. The Company shall be under no obligation to
register for sale under the Securities Act any of the shares of Stock to be
offered or sold under the Plan. If the shares of Stock offered for sale or sold
under the Plan are offered or sold pursuant to an exemption from registration
under the Securities Act, the Company may restrict the transfer of such shares
and may legend the Stock certificates representing such shares in such manner as
it deems advisable to ensure the availability of any such exemption.

12.     Change in Capital Structure. This Agreement and the number of Deferred
Stock Units subject to this Deferred Stock Unit Award shall be subject to
adjustment or substitution, as determined by the Committee in its sole
discretion, as to the number or kind of a share of Stock or as otherwise
determined by the Committee to be equitable (i) in the event of changes in the
outstanding Stock or other consideration subject to this Deferred Stock Unit
Award in the capital structure of the Company by reason of stock dividends,
extraordinary cash dividends, stock splits, reverse stock splits,
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges, or other relevant changes in capitalization occurring after the Date
of Grant or (ii) in the event of any change in applicable laws or any change in
circumstances which results in or would result in any substantial dilution or
enlargement of the rights granted to, or available for, the Grantee, or which
otherwise warrants equitable adjustment because it interferes with the intended
operation of the Plan.

 

3



--------------------------------------------------------------------------------

13.     Change in Control. In the event of a Change in Control,
(i) notwithstanding the vesting schedule set forth above, or any other
limitation on vesting, all unvested Deferred Stock Units subject to this
Deferred Stock Unit Award shall immediately become 100% vested and the
forfeiture provisions thereon shall lapse, (ii) the shares of Stock attributable
to the Grantee’s Deferred Stock Unit Award (including shares attributable to
Dividend Equivalents) shall be immediately distributed by the Trustee to the
Grantee in a lump sum (net of applicable taxes, if any) and (iii) the value of
any Dividend Equivalents then credited to the Grantee’s Deferred Unit Account,
which have not yet been converted into shares of Stock and contributed to the
Trust, shall be immediately paid by the Company to the Grantee in a cash lump
sum (net of applicable taxes, if any). Notwithstanding anything herein to the
contrary, to the extent that this Deferred Stock Unit Award, either in whole or
in part, is deemed to provide for the deferral of compensation within the
meaning of Section 409A, there shall be no distribution of any such deferred
compensation on account of a Change in Control unless such event also
constitutes a “Change in Control Event” within the meaning of Section 409A or
such distribution is otherwise allowable under Section 409A.

14.     Administration. Subject to the express provisions of the Plan, this
Agreement and the Plan are to be interpreted and administered by the Committee,
whose determination shall be final.

15.     Governing Law. This Agreement shall be governed by the laws of the State
of Delaware and in accordance with such federal law as may be applicable.

[Signatures to follow on next page]

 

4



--------------------------------------------------------------------------------

THE UNDERSIGNED GRANTEE ACKNOWLEDGES RECEIPT OF THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF THE DEFERRED STOCK UNIT AWARD UNDER THIS AGREEMENT,
AGREES TO BE BOUND BY THE TERMS OF BOTH THIS AGREEMENT AND THE PLAN.

 

WYETH

   

 

Accepted and agreed to:

   

Name (please print)

   Signature

 

5